ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on March 30, 1982 (411 So.2d 960) affirmed the order of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 421 So.2d 515, by its opinion and judgment filed October 28, 1982 and mandate now lodged in this court, quashed this court’s judgment.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued on April 15, 1982 is withdrawn, the judg*1039ment of this court filed March 30, 1982 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the order of the trial court appeal from is reversed. Costs allowed shall be taxed in the trial court (Rule 9.400(a) Florida Rules of Appellate Procedure).